       Case: 1:20-cv-07421 Document #: 10 Filed: 02/08/21 Page 1 of 6 PageID #:34




                             IN THE UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF ILLINOIS
                                       EASTERN DIVISION


 ELIHU BLANKS, individually and on                    )
 behalf of all others similarly situated,             )
                                                      ) Case No.: 1:20-cv-07421
           Plaintiff,                                 )
                                                      ) Honorable John J. Tharp Jr.
 v.                                                   )
                                                      )
 FITNESS INTERNATIONAL, LLC                           )
 d/b/a/ LA FITNESS,                                   )
                                                      )
           Defendant.
                                                      )

                      FITNESS INTERNATIONAL, LLC’S MOTION TO DISMISS

           Pursuant to Federal Rules of Civil Procedure 8(a), 9(b), and 12(b)(6), defendant Fitness

 International, LLC d/b/a LA Fitness (“Fitness”) moves for an order dismissing with prejudice

 plaintiff Elihu Blanks’s Class Action Complaint (Dkt. 1) in its entirety for failure to state a

 plausible claim for relief.         In support of this Motion, Fitness submits the accompanying

 memorandum of law, which Fitness incorporates by reference, and states as follows:

          1.          Plaintiff joined Fitness in 2012 when, pursuant to a written Membership Agreement

with Fitness, he purchased a “paid in full” yearly membership for access to a Fitness health club

in Chicago, Illinois. See Compl. ¶¶ 18-20. Plaintiff continually renewed his yearly membership,

and paid his annual renewal fee on March 10, 2020. See id. ¶ 23.

          2.          On March 16, 2020, in an effort to protect the public’s health in response to the

COVID-19 outbreak, Governor J.B. Pritzker issued an executive order requiring the closure of all

non-essential businesses in Illinois, “includ[ing] venues such as fitness centers/health clubs.” See

Ill.        Exec.          Order      2020-07       (March       16,      2020),      available      at

https://www2.illinois.gov/Pages/Executive-Orders/ExecutiveOrder2020-07.aspx. On that same


 AMERICAS 106100506
       Case: 1:20-cv-07421 Document #: 10 Filed: 02/08/21 Page 2 of 6 PageID #:35




day, Fitness announced the temporary closure of its clubs due to the COVID-19 pandemic (see

Compl. ¶¶ 24, 28) and informed customers it would suspend all billing effective April 1, 2020.

See id. ¶ 25. Fitness’s Illinois clubs remained closed until June 26, 2020. See id. ¶ 4. When the

clubs reopened, Fitness automatically extended the membership expiration date for members

who—like Plaintiff—had “paid in full” memberships and therefore had paid in advance their

yearly membership fee in full prior to the state-mandated closure to cover the full period of time

the clubs were not available to those members. See id. ¶ 7.

          3.          Despite this extension, and although Plaintiff does not allege he ever requested a

refund, Plaintiff filed this putative class action lawsuit on December 15, 2020, claiming Fitness

“wrongfully refus[ed]” to refund him for the three months Fitness was forced to temporarily close

his club. See Compl. ¶ 6. Plaintiff asserts six causes of action against Fitness, for breach of

contract (Count I), unjust enrichment (Count II), negligence (Count III), negligent

misrepresentation (Count IV), violation of the Illinois Consumer Fraud and Deceptive Business

Practices Act (“ICFA”) (Count V), and violations of the consumer fraud protection statutes of at

least twenty-eight other states (Count VI). See generally Compl. Plaintiff’s claims are all

defective and merit dismissal.

          4.          First, Plaintiff’s “breach of contract” claim (Count I) is fatally defective. Plaintiff

asserts Fitness breached the Membership Agreement by not “refunding the unearned membership

fees” (Compl. ¶ 6), but fails to point to any specific contract provision Fitness allegedly breached.

To the contrary, the Membership Agreement imposes no obligation on Fitness to automatically

provide a refund. Plaintiff’s failure to identify any contract language that would support the

existence of his claimed contractual rights against Fitness warrants dismissal. See Burke v. 401 N.

Wabash Venture, LLC, No. 08 C 5330, 2010 U.S. Dist. LEXIS 57413, at *6 (N.D. Ill. June 9,


                                                        2
 AMERICAS 106100506
       Case: 1:20-cv-07421 Document #: 10 Filed: 02/08/21 Page 3 of 6 PageID #:36




2010). Plaintiff’s claim also fails because Fitness automatically extended the expiration date of

his membership to cover the period of time Fitness was forced to close his club, resulting in

Plaintiff receiving the full twelve months of membership he paid for. Because Plaintiff received

the benefit of his bargain, the contract here was performed by Fitness as required, and thus there

was no breach. Finally, Plaintiff’s claim should be dismissed due to impossibility of performance.

The complaint’s allegations and judicially noticeable public records establish it was impossible for

Fitness to provide Plaintiff access to its clubs while government shutdown orders were in place

from March 16, 2020, until June 26, 2020. See Semrow v. Harmswood Stables N., Inc., 426 N.E.2d

988, 992 (Ill. App. Ct. 1981).

          5.          Second, Plaintiff’s unjust enrichment claim (Count II) fails because this claim

exists only in the absence of an express contract governing the parties’ relationship, and the

complaint itself alleges an express contract, namely the Membership Agreement, governs the

parties’ conduct. See Compl. ¶¶ 19-20; 30; 43-45; 49. Thus, “the doctrine of unjust enrichment

has no application.” Gociman v. Loyola Univ. of Chi., No. 20 C 3116, 2021 U.S. Dist. LEXIS

13238, at *13 (N.D. Ill. Jan. 25, 2021).

          6.          Third, Plaintiff’s negligence and negligent misrepresentation claims (Counts III

and IV) should be dismissed under Illinois’s economic loss rule, also known as the Moorman

doctrine, which “bars recovery in tort for purely economic losses arising out of a failure to perform

contractual obligations.” Propitious, LLC v. Badger Mut. Ins. Co., No. 18 CV 1405, 2019 U.S.

Dist. LEXIS 19582, at *12 (N.D. Ill. Feb. 7, 2019) (citation omitted).              Plaintiff’s alleged

damages—“the amount of unearned membership fees” (id. ¶ 64)—are purely economic and stem

entirely from Fitness’s alleged breach of the Membership Agreement. See Compl. ¶¶ 64, 70, 81,

91, and p. 16. “[T]hese are the types of economic damages contemplated by the Moorman


                                                      3
 AMERICAS 106100506
       Case: 1:20-cv-07421 Document #: 10 Filed: 02/08/21 Page 4 of 6 PageID #:37




doctrine, and, thus, they are not recoverable in a negligence action.” Propitious, 2019 U.S. Dist.

LEXIS 19582, at *14.

          7.          Fourth, Plaintiff’s negligence and negligent misrepresentation claims also fail

because they are insufficiently pled. The Court should dismiss Count III because Plaintiff does

not “allege facts establishing that the defendants owed a duty to communicate accurate information

separate and apart from its contractual obligations.” Id. at *13; ARH Distribs., Inc. v. ITT

Commercial Fin. Corp., No. 87 C 511, 1987 U.S. Dist. LEXIS 8968, at *9 (N.D. Ill. Sep. 24, 1987)

(dismissing negligence claim where “plaintiffs have nowhere alleged the source of

this independent ‘duty’ they seek to impose on the defendants”). The Court should dismiss Count

IV because Plaintiff fails to allege sufficiently several essential elements of a negligent

misrepresentation claim. For instance, while Plaintiff alleges Fitness “had a duty to Plaintiff and

Class Members to fully disclose the availability of its fitness facilities” (Compl. ¶ 67), Plaintiff

“does not identify the source of the duty in [his] complaint.” SFRL Inc. v. Galena State Bank &

Tr. Co., No. 11 C 50277, 2012 U.S. Dist. LEXIS 94928, at *11 (N.D. Ill. July 10, 2012). Plaintiff

likewise fails to allege any specific misrepresentations by Fitness upon which he relied, or that

Fitness acted with the necessary intent. Instead, Plaintiff merely recites the elements of this cause

of action, which is clearly insufficient. See Yourglass v. Progressive N. Ins. Co., No. 14-cv-221-

DRH-SCW, 2015 U.S. Dist. LEXIS 10588, at *7 (S.D. Ill. Jan. 29, 2015).

          8.          Fifth, Plaintiff’s ICFA claim (Count V) fails because it is insufficiently pled and

because it is barred by the Membership Agreement. The complaint fails to allege any deceptive

or unfair conduct by Fitness that proximately caused harm to Plaintiff, much less with the

specificity Rule 9(b) requires. See Pirelli Armstrong Tire Corp. Retiree Med. Benefits Tr. v.

Walgreen Co., 631 F.3d 436, 441-42 (7th Cir. 2011). Plaintiff does not allege he saw, heard, or


                                                       4
 AMERICAS 106100506
       Case: 1:20-cv-07421 Document #: 10 Filed: 02/08/21 Page 5 of 6 PageID #:38




relied on any specific misstatement or omission by Fitness, nor does he identify the time and place

the alleged fraud occurred, the content of the misrepresentations or omissions, or the identity of

the individuals who made them, all of which warrants dismissal. See Smith v. NVR, Inc., No. 17

C 8328, 2018 U.S. Dist. LEXIS 94712, at *6-7 (N.D. Ill. June 6, 2018). Count V also fails as a

matter of law because “[a] breach of contractual promise, without more, is not actionable under

the Consumer Fraud Act.” Avery v. State Farm Mut. Auto. Ins. Co., 835 N.E.2d 801, 844 (Ill.

2005). Plaintiff alleges Fitness “committed unfair and deceptive acts by collecting funds for use

of its facilities, not allowing individuals to use the facilities that they paid for, and not returning

the funds it had collected” (Compl. ¶ 74), but these allegations “are nothing more than restatements

of the claimed breach of contract, albeit using the language of fraud.” Greenberger v. GEICO

Gen. Ins. Co., 631 F.3d 392, 399 (7th Cir. 2011).

          9.          Sixth, Plaintiff’s claim for violations of close to thirty non-Illinois consumer fraud

state statutes in Count VI fails because he lacks standing to assert these claims. Plaintiff does not

allege he was injured in any state except Illinois, and he “cannot predicate standing on injury which

he does not share.” Wilkins v. Just Energy Grp., Inc., 171 F. Supp. 3d 798, 806 (N.D. Ill. 2016).

Moreover, even if Plaintiff had standing, his multi-state claims fail for the same reasons as his

deficient ICFA claim. See Halperin v. Int’l Web Servs., LLC, 123 F. Supp. 3d 999, 1009 (N.D. Ill.

2015) (Where plaintiff “has not adequately pleaded a consumer fraud claim under Illinois law . . .

he cannot represent either an Illinois class under the ICFA or a multi-state class under the other

nine States’ consumer fraud laws.”).

          WHEREFORE, for the foregoing reasons, and for the reasons set forth in its accompanying

memorandum of law, Fitness respectfully requests the Court enter an order dismissing the

complaint in its entirety with prejudice.


                                                        5
 AMERICAS 106100506
      Case: 1:20-cv-07421 Document #: 10 Filed: 02/08/21 Page 6 of 6 PageID #:39




 Dated: February 8, 2021                            Respectfully submitted,

                                                    WHITE & CASE LLP

                                                    By: s/ Matthew R. Devine
                                                         Matthew R. Devine
                                                         matthew.devine@whitecase.com
                                                         111 South Wacker Drive, Suite 5100
                                                         Chicago, IL 60606
                                                         Telephone: (312) 881-5400
                                                         Facsimile: (312) 881-5450

                                                          Counsel for Defendant Fitness
                                                          International, LLC


                                CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on February 8, 2021, a true and correct copy of the foregoing

was filed using the Court’s CM/ECF system, which will send a notice of electronic filing to all

counsel of record.


                                                                 By: s/ Matthew R. Devine
                                                                        Matthew R. Devine




                                              6
AMERICAS 106100506
